Name: 88/236/EEC: Commission Decision of 8 March 1988 approving the agricultural measures included in the integrated development programme for the department of LozÃ ¨re pursuant to Council Regulation (EEC) No 1940/81 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic conditions;  regions of EU Member States;  regions and regional policy
 Date Published: 1988-04-26

 Avis juridique important|31988D023688/236/EEC: Commission Decision of 8 March 1988 approving the agricultural measures included in the integrated development programme for the department of LozÃ ¨re pursuant to Council Regulation (EEC) No 1940/81 (Only the French text is authentic) Official Journal L 105 , 26/04/1988 P. 0022 - 0022*****COMMISSION DECISION of 8 March 1988 approving the agricultural measures included in the integrated development programme for the department of LozÃ ¨re pursuant to Council Regulation (EEC) No 1940/81 (Only the French text is authentic) (88/236/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1940/81 of 30 June 1981 on an integrated development programme for the department of LozÃ ¨re (1), as last amended by Regulation (EEC) No 3158/87 (2), and in particular Article 5 (3) thereof, Whereas Commission Decision 82/358/EEC (3) approved the agricultural measures included in the integrated development programme for the department of LozÃ ¨re; Whereas on 5 January 1988 the French Covernment forwarded a description of the agricultural measures planned within the revised integrated development programme for the department of LozÃ ¨re, pursuant to Article 5 (2) of Regulation (EEC) No 1940/81; Whereas those measures are in accordance with the conditions and aims of Regulation (EEC) No 1940/81; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Commitee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The agricultural measures included in the integrated development programme for the department of LozÃ ¨re, forwarded by the French Government on 5 January 1988 pursuant to Regulation (EEC) No 1940/81, continue to meet the conditions laid down in Article 5 of Regulation (EEC) No 1940/81. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 8 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 9. (2) OJ No L 301, 24. 10. 1987, p. 4. (3) OJ No L 159, 10. 6. 1982, p. 37.